Citation Nr: 1007478	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disability.  




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to 
September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2007 and May 2008 rating decisions by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran's last and only VA examination for PTSD was in 
October 2007.  At that time, the examiner noted that the 
Veteran was not working.  He had last worked four years prior 
in carpentry.  He worked irregularly and reported missing 
work because he was drinking or did not feel like going in.  
Finally, he reported that he did not think he would go back 
to work.  

On the Veteran's October 2007 application for a TDIU rating, 
the Veteran noted that he quit working in 2002 because his 
nerves would not let him deal with the people.  

In March 2008, the Veteran responded to the RO's request for 
employment information.  He wrote that the type of work he 
had performed was maintenance and that he was retired.  

The Board finds that a more current VA examination is needed 
to determine the extent to which the Veteran's PTSD, in and 
of itself, impairs his industrial adaptability.  

Upon remand, the RO should update the Veteran's claims file 
with any recent medical records relevant to the Veteran's 
claims.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The Veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for PTSD.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

2.  The RO should take all indicated 
action to contact the Veteran if order to 
determine whether he is receiving 
retirement or disability benefits from 
the Social Security Administration or 
other organization.  All pertinent 
records should be obtained for review.  

2.  The RO should schedule the Veteran 
for an examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available for the examiner to review.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
elicit from the Veteran and record a 
detailed work history.  

Based on his/her review of the case, the 
examiner should opine as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the service-connected PTSD alone 
renders him unable to secure and follow a 
substantially gainful occupation.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to included, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for a TDIU 
rating in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and any 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded with an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  




